370 F.2d 569
Ismael MORALES, Plaintiff-Appellee,v.DAMPSKIBS A/S FLINT and Willy Kubon Engen, Defendants-Appellants.SABRE SHIPPING CORPORATION, Defendant,v.JOHN W. McGRATH CORPORATION, Third-Party Defendant-Appellee.
No. 284.
Docket 30754.
United States Court of Appeals Second Circuit.
Argued January 11, 1967.
Decided January 11, 1967.

Appeal from the United States District Court for the Southern District of New York, Edmund L. Palmieri, J., in favor of longshoreman against appellants and dismissing appellants' third party action against longshoreman's employer.
Alvin I. Apfelberg, New York City, for plaintiff-appellee.
William A. Wilson, New York City, for defendants-appellants.
Martin J. McHugh, Joseph F. McGoldrick, James M. Leonard, New York City, for third-party defendant-appellee.
Before WATERMAN, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The judgment below is affirmed in open court on the opinion of the trial judge, D.C., 264 F.Supp. 829, which contains his findings of fact and conclusions of law.